       Case: 3:21-cv-50218 Document #: 1 Filed: 05/28/21 Page 1 of 3 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION


PATRICK KELLER,
on behalf of Plaintiff and a class

                                        Plaintiff,    Civil Action No. 3:21-cv-50218

v.

CLIENT SERVICES, INC.,

                                     Defendant.


                          DEFENDANT CLIENT SERVICES, INC.’S
                                NOTICE OF REMOVAL

       Defendant Client Services, Inc. (“Defendant”) files this Notice of Removal of this action

from the Circuit Court of the 22nd Judicial Circuit, McHenry County, Illinois to the United States

District Court for the Northern District of Illinois as follows:

       1.      On April 23, 2021, Plaintiff Patrick Keller (“Plaintiff”) commenced a civil action

against Defendant in the Circuit Court of the 22nd Judicial Circuit, McHenry County, Illinois.

       2.      This is a civil action based on Plaintiff’s contentions that Defendant has violated

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).

       3.      Removal is proper because this case involves a federal question—alleged violations

of the FDCPA. Therefore, the entire suit is removable under 28 U.S.C. §1441(a).

       4.      Removal is timely pursuant to 28 U.S.C. §1446(b) because Defendant has filed this

Notice of Removal within 30 days of receipt of Plaintiff’s Original Complaint. Plaintiff served

the Original Complaint upon Defendant on April 29, 2021.




                                              Page 1 of 3
       Case: 3:21-cv-50218 Document #: 1 Filed: 05/28/21 Page 2 of 3 PageID #:2




       5.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

       6.      Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, orders and other

papers filed in this action and obtained by Defendants are attached hereto and marked as composite

Exhibit A and incorporated herein by reference.

       7.      A copy of this Notice of Removal has been sent to Plaintiffs and will be filed with

the clerk of the Circuit Court of the 22nd Judicial Circuit, McHenry County, Illinois.

       8.      A jury demand was not made in state court.

       For the above reasons, Defendant Client Services, Inc. requests that this Court assume full

jurisdiction over the proceeding as provided by law.




Dated: May 28, 2021                            Respectfully submitted,

                                               MALONE FROST MARTIN PLLC

                                               s/ PATRICK A. WATTS
                                               PATRICK A. WATTS, IL Bar #6302112
                                               150 S. Wacker Dr., Ste. 2400
                                               Chicago, IL 60606
                                               P: (312) 741-0990
                                               F: (888) 632-6937
                                               pwatts@mamlaw.com

                                               COUNSEL FOR DEFENDANT




                                              Page 2 of 3
      Case: 3:21-cv-50218 Document #: 1 Filed: 05/28/21 Page 3 of 3 PageID #:3




                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing was served via the Court’s

ECF filing system and via electronic mail pursuant to 28 U.S.C. §1446(d), on this 28th day of

May, 2021, to:

Daniel A. Edelman
Dulijaza (Julia) Clark
Samuel Park
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Ste. 1500
Chicago, IL 60603
Ph: (312) 739-4200
Fax: (312) 419-0379
Courtecl@edcombs.com
 Attorneys for Plaintiff



                                                          By:/s/ Patrick A. Watts




                                           Page 3 of 3
